DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the Application Number 17/019,518 filed on 09/14/2020.
Claims 1-20 are currently pending and have been examined in this application.
This communication is the first action on the merits (FAOM) and it is made NON-FINAL.

Claim Objections
Claim 5 objected to because of the following informalities: 
In claim 5, line 3, “an average page” should read “an average pace”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 are rejected under 35 U.S.C. 112(b) because they are indefinite. Claims 5-8 recite that they predict based on the determination of a more optimal path. The claim is indefinite because it is unclear how there can be both an optimal path and “a more optimal path”. By its plain meaning, an optimal path is optimal (i.e., the best) and there cannot be a more optimal path. Examiner looked at the specification and the specification doesn’t provide any clarity. Therefore, the claim is indefinite. For the purposes of examination “optimal” was interpreted as meaning “the best or most favorable”, as this is what was meant to be claimed as per the examiner's best understanding of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Percuoco et al. (US Pat. No. 11,087,134 B2).
Regarding claim 1;
Percuoco teaches a device, comprising a processor that executes instructions stored on a non- transitory, computer-readable medium (“With reference to FIGS. 2 and 4, the user-wearable device is a pair of smart-glasses 4 comprising a memory 47 and a processor or processing unit 48” as detailed in Col. 23, Ln. 13-18), such that a wearable processor causes: first prediction, via a machine learner (“The Learning Machine module runs on the user wearable device as detailed in Col. 9, Ln. 39-40. The purpose of the Learning Machine module is to produce the digital “footprints” (markers) of the points of interest of the visit. The markers are created by holding the user wearable devices in a manner that replicates the view that a user would have of a particular scene” as detailed in Col. 9, Ln. 57-61; FIG. 4), of an optimal path to be taken by a user through a closed environment comprising a plurality of statically-located points of interest (POIs) (“In addition, visitors can decide to follow specific path using the buttons available on the device. Depending on the programming instructions, this module loads the corresponding scene and communicates to the rendering engine the scene to show. The scenes are loaded in a selective manner, i.e. only the relevant scenes with respect to the position of the visitor are loaded” as detailed in Col. 17, Ln. 39-47; FIGS. 1A, 1C. “A scenario is a step of the visit tied to a particular environment (a room of the museum, an area of archaeological site, a particular monument, etc.)” as detailed in Col. 22, Ln. 2-4. “The term scene means a part of the scenario. A scene is associated with a trigger, referred to as a marker. Once the marker is detected, the scene is shown to the visitor. The scene is composed of different elements: an audio file and many digital objects, called geometries, that are positioned in the scene” as detailed in Col. 22, Ln. 13-18. “The route 101 comprises a plurality of stopping places 102. Each stopping place is associated with a location, for example, a room, an area of the site or with an exhibition stand. In an embodiment, the route 101 is defined by a chronological list of stopping places 102” as detailed in Col. 23, Ln. 39-44; FIGS. 1A, 1C);
And first actuation, via one or more actuators, of the user based on the first prediction (“The loading of a scene involves loading the following settings: Lock/Unlock scene, the 2D/3D display mode, and geometries” as detailed in Col. 17, Ln. 47, 49, 55, 62). The broadest reasonable interpretation determines that the Loading of settings like Lock/Unlock scene, the 2D/3D display mode, and geometries are interpreted as actuators (Examiner note).
Regarding claim 2;
Percuoco teaches the device of claim 1, wherein the prediction is performed based on a model training process that uses training data, the training data being generated by a plurality of other users previously moving (“The Learning Machine module runs on the user wearable device and is used during the project by the project leader, or other delegated personnel, to enable the user wearable device to register where the user is and what they are looking at. The module allows the user wearable device to register the environment signals and camera images while the operator is walking into the site simulating the user's behavior. All the learned data are then transferred to the central repository in the form of markers.” as detailed in Col. 9, Ln. 39-47; FIG. 1B).
Regarding claim 3;
Percuoco teaches the device of claim 2, wherein the previous movements are performed in the closed environment (“A scenario is a step of the visit tied to a particular environment (a room of the museum, an area of archaeological site, a particular monument, etc.)” as detailed in Col. 22, Ln. 2-4, FIG. 1A). The broadest reasonable interpretation determines that the particular environment (a room of the museum) is interpreted as closed environment (Examiner note).
Regarding claim 4;
Percuoco teaches the device of claim 3, wherein the previous movements are further performed in one or more other closed environments (“A scenario is a step of the visit tied to a particular environment (a room of the museum, an area of archaeological site, a particular monument, etc.)” as detailed in Col. 22, Ln. 2-4, FIG. 1A). The broadest reasonable interpretation determines that the particular environment (a room of the museum) is interpreted as closed environment. The particular environment could be any other places like inside of store, shopping mall, airport, etc. (Examiner note).
Regarding claim 5;
Percuoco teaches the device of claim 2, wherein the processor further causes: determination, via the machine learner in real-time, that an average pace of the user is less than at least an average page of a subset of the other users; second prediction, based on the determination, of a more optimal path such that the user is directed to or near a set of the POIs; and second actuation, via one or more actuators, of the user based on the second prediction (“Smart tours: this palimpsest can be created for cultural sites that need a shorter path for crowded days in order to let the number of visitors flow easily or for the visitors that do not have much time. Shorter path tours can be created by editing the main palimpsest and instructing the system to skip specific areas or portions of a tour” as detailed in Col. 32, Ln. 14-20. “The loading of a scene involves loading the following settings: Lock/Unlock scene, the 2D/3D display mode, and geometries” as detailed in Col. 17, Ln. 47, 49, 55, 62).
The broadest reasonable interpretation determines that the Loading of settings like Lock/Unlock scene, the 2D/3D display mode, and geometries are interpreted as actuators (Examiner note). The broadest reasonable interpretation also determines that the crowded days are interpreted as a reason for a slower movement of the people who are wearing the device and moving from one POI to another. Therefore, average pace of the user would be less than the average pace of the other users, in this case those users would have availability to choose the Smart tours, which were designed with a shorter path and smaller time frame to complete the tour(Examiner note).
Regarding claim 6;
Percuoco teaches the device of claim 2, wherein the processor further causes: determination, via the machine learner in real-time, that an amount of people and/or objects in the closed environment satisfies a congestion criteria; third prediction, based on the determination, of a more optimal path such that the user is directed to or near a set of the POIs; and third actuation, via one or more actuators, of the user based on the third prediction (“Smart tours: this palimpsest can be created for cultural sites that need a shorter path for crowded days in order to let the number of visitors flow easily or for the visitors that do not have much time. Shorter path tours can be created by editing the main palimpsest and instructing the system to skip specific areas or portions of a tour” as detailed in Col. 32, Ln. 14-20. “The loading of a scene involves loading the following settings: Lock/Unlock scene, the 2D/3D display mode, and geometries” as detailed in Col. 17, Ln. 47, 49, 55, 62). The broadest reasonable interpretation determines that the Loading of settings like Lock/Unlock scene, the 2D/3D display mode, and geometries are interpreted as actuators (Examiner note).
Regarding claim 7;
Percuoco teaches the device of claim 2, wherein the processor further causes: determination, via the machine learner in real-time, that (i) locations of the POIs traversed by the user, on or near the path, satisfies one or more first criteria (“The background audio has the important task of helping to determine if the scene has terminated. At the end of a background audio playback, the orchestrator module will analyze the scene by checking if other geometries are still playing (in playback) to decide if the scene is completed or not, and consequently move forward to the next stop” as detailed in Col. 19, Ln. 54-61, and “FIG. 1C is an example of a process flow for viewing scenes. Said process begins by pre-loading 180 a tour onto the glasses 52, identified by palimpsest name. When the user enters 182 the room wearing the user wearable device 4. Once the system using the room determination process(es) has determined 184 which room the user is in, wearing the user wearable device 4, two processes occur in parallel. One of these processes is that the camera on the user wearable device captures 186 the image being viewed by the user. The other process is that markers for each scene in the corresponding room are loaded 188 into the user wearable device 4 RAM 45. Next, the system software compares 190 the recorded image with all of the markers that are loaded 188 into the user wearable device 4 RAM. If the comparison between the recorded image and one of the markers meets the threshold comparison level, the user wearable device 4 selects 192 the marker and the associated scene. Next, geometry and any related audio for the associated scene is loaded 194 on the user wearable device 4 and anchored to the selected marker” as detailed in Col. 29, Ln. 16-40. “Optical flow theory is used to provide tracking (extended tracking) to determine whether the user is still located near or in sight of the art object” as detailed in Col. 40, Ln. 45-47).
and (ii) an amount of time spent by the user, at or near the locations, satisfies one or more second criteria; (“Furthermore, the smart-glasses 4 is configured to record user parameters associated with the visit, chosen from a group of parameters comprising parameters indicative of: visit duration, stoppage time for each stopping point, stoppage time for each point of interest, scenes not viewed, scenarios not viewed, and operating errors of the smart glasses 4” as detailed in Col. 31, Ln. 25-31).
fourth prediction, based on the determination, of a more optimal path; (“In addition, visitors can decide to follow specific path or select particular contents using the buttons available on the device. Depending on the programming instructions, this module loads the corresponding scene and communicates to the rendering engine the scene to show. The scenes are loaded in a selective manner, i.e. only the relevant scenes with respect to the position of the visitor (known thanks to the positioning module) are loaded” as detailed in Col. 17, Ln. 39-47; FIG. 1A, FIG. 1C).
and fourth actuation, via one or more actuators, of the user based on the fourth prediction (“The loading of a scene involves loading the following settings: Lock/Unlock scene, the 2D/3D display mode, and geometries” as detailed in Col. 17, Ln. 47, 49, 55, 62). The broadest reasonable interpretation determines that the Loading of settings like Lock/Unlock scene, the 2D/3D display mode, and geometries are interpreted as actuators (Examiner note).
Regarding claim 9;
Percuoco teaches the device of claim 1, wherein the path is predicted such that the user is operable to walk the path within a predetermined amount of time (“Furthermore, the user-wearer device 4 is configured to activate the user help function every time a specific time passes between the end of the projection of a specific scene 202 and the framing of the point of interest 103 associated with the next scene 202. The smart-glasses 4 is configured so that when the help function is activated it projects one or more items of information relating to continuing the route of the visit, to how to resume the route of the visit, to which part of the route of the visit the user is in so as to help him to resume the visit as soon as possible.” as detailed in Col. 30, Ln. 27-36).
Regarding claim 10;
Percuoco teaches the device of claim 1, wherein the path is predicted and the actuation caused such that the user is directed to the POIs based on a theme or topic associated with the POIs (“Thematic tours: some cultural sites have made significant investments in digital material, they have wide collections and want to create a number of thematic tours for the same site that can be chosen by the end users. More tours can be created for expert users like curators, historians, restorers, etc. Thematic visits are typically realized starting at the beginning of a tour and are addressed by selecting a specific thematic tour.” as detailed in Col. 32, Ln. 21-28).
Regarding claim 11;
Percuoco teaches the device of claim 2, wherein each of the users of the closed environment wears a set of virtual (VR) and/or augmented (AR) reality goggles (“so the visitor gets an “augmented” vision of the reality where digital elements are superimposed onto real elements, creating a harmonious and coherent vision of the augmented world” as detailed in Col. 17, Ln. 8-11).
Regarding claim 12;
Percuoco teaches the device of claim 1, wherein the processor is worn by the user as part of an accessory or garment (“With reference to FIGS. 2 and 4, the user-wearable device is a pair of smart-glasses 4 comprising a processor or processing unit 48, etc.” as detailed in Col. 23, Ln. 13-18; FIG. 2&4).
Regarding claim 15;
Percuoco teaches the device of claim 1, wherein the actuation(s) is performed via a sonic unit of a wearable device (“With reference to FIGS. 2 and 4, the user-wearable device is a pair of smart-glasses 4 comprising an audio unit 42, preferably earphones with loudspeakers, etc.” as detailed in Col. 23, Ln. 13-18; FIG. 2&4).
Regarding claim 16;
Percuoco teaches the device of claim 1, wherein the actuation(s) is performed via a visual unit of a wearable device (“With reference to FIGS. 2 and 4, the user-wearable device is a pair of smart-glasses 4 comprising a display unit 41, etc.” as detailed in Col. 23, Ln. 13-18; FIG. 2&4).
Regarding claim 17;
Percuoco teaches a method, comprising: predicting, via a machine learner, one or more turns relative to an environment comprising a plurality of statically-located POIs and anchor transceivers; and actuating, via one or more actuators, a user based on the one or more predictions such that the user approaches at least one of the POIs (“In the memory 20 of the central unit 2 is stored a route 101, see FIG. 1A, associated with the site and a program schedule 100 associated with the route 101 and site. The route 101 comprises a plurality of stopping places 102. In an embodiment, the utilization system 1 is configured so as to organize the user's visit so that it develops starting from the first stopping place 102 on the chronological list of stopping places and continues with subsequent stopping places 102 on the chronological list of stopping places. In each stopping place 102 there are points of interest 103, which are associated with works such as for example paintings, statues, sculptures, landscapes or more generally any element of interest to a user and before which the user is to stop and receive information. The association between the stopping places 102 and the rooms or areas of the site is made during a learning phase A of the utilization system” as detailed in Col. 23, Ln. 37-59, and “During the learning phase A, the route 101 is loaded into the memory of the master device 3. Furthermore, the master device 3 is moved along the route 101 from the first point of interest 103 to the last point of interest 103 by the operator. Furthermore, the master device 3 for each point of interest 103 of the route 101 defines at least one marker datum.” as detailed in Col. 24, Ln. 64-67 & Col. 25, Ln. 1-5; FIG. 1A, 1B, 1C ).
Regarding claim 18;
Percuoco teaches the method of claim 17, wherein the one or more turns are part of a path predicted by the machine learner and walked by the user within a predetermined amount of time (“Furthermore, the user-wearer device 4 is configured to activate the user help function every time a specific time passes between the end of the projection of a specific scene 202 and the framing of the point of interest 103 associated with the next scene 202. The smart-glasses 4 is configured so that when the help function is activated it projects one or more items of information relating to continuing the route of the visit, to how to resume the route of the visit, to which part of the route of the visit the user is in so as to help him to resume the visit as soon as possible.” as detailed in Col. 30, Ln. 27-36; FIG. 2&4).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayal (US Pat. No. 10,360,907 B2).
Regarding claim 19;
Dayal teaches the method, comprising: predicting, via a machine learner, one or more turns relative to an environment comprising a plurality of anchor transceivers; indicating a user based on the one or more predictions such that the user approaches at least one POI; and sensing, via one or more sensors, an attribute of the at least one POI (“In FIG. 15, the smart necklace 100 is aware of the sub-rooms 1504 and the restrooms 1502 and 1503. As the user begins walking along path 1512, the smart necklace 100 may detect the table 1508A directly ahead of the user. The smart necklace 100 may instruct the user to turn to the right so that the user walks along path 1514. When the user reaches position 1515, the smart necklace 100 may detect the table 1508B. In response, the smart necklace 100 may instruct the user to turn left and walk along path 1516. When the user reaches position 1517, the smart necklace 100 may detect the chairs 1510C, 1510D, 1510A, 1510B, 1510E and 1510F. In response, the smart necklace 100 may instruct the user to turn right and walk along path 1518. When the user reaches position 1519, the smart necklace may detect the chairs 1510G, 1510H, 1510I, and 1510J and instruct the user to turn left and follow path 1520. When the user reaches position 1521, the smart necklace 100 may determine that the user should turn right in order to reach the women's restroom 1502. In response, the smart necklace 100 may instruct the user to turn right and follow path 1522. When the smart necklace 100 reaches position 1523, it may instruct the user to turn right and follow path 1524. When the user reaches position 1525, the smart necklace 100 may instruct the user to turn left and follow path 1526. When the user reaches position 1527, the smart necklace 100 may determine that the door to the women's restroom 1502 is positioned directly to the left of the user. In response, the smart necklace 100 may instruct the user to follow path 1528 and inform the user that the door to the women's restroom 1502 is immediately ahead of the user.” as detailed in Col. 32, Ln. 56-Col. 33, Ln. 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claim 8;
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Percuoco et al. (US Pat. No. 11,087,134 B2) as applied to claim 2 above, and further in view of England (US Pat. No. 10,823,578 B1).
With respect to claim 8, Percuoco discloses the device of claim 2 as mentioned above, and the fifth prediction, based on the determination, of a more optimal path to the one or more POIs such that the user is directed thereto; and fifth actuation, via one or more actuators, of the user based on the fifth prediction, wherein the fifth actuation is of a different type or pattern from the first actuation (“In addition, visitors can decide to follow specific path or select particular contents using the buttons available on the device. Depending on the programming instructions, this module loads the corresponding scene and communicates to the rendering engine the scene to show. The scenes are loaded in a selective manner, i.e. only the relevant scenes with respect to the position of the visitor (known thanks to the positioning module) are loaded” as detailed in Col. 17, Ln. 39-47; FIGS. 1A and 1C. “The loading of a scene involves loading the following settings: Lock/Unlock scene, the 2D/3D display mode, and geometries” as detailed in Col. 17, Ln. 47, 49, 55, 62), but does not expressly disclose wherein the processor further causes: determination, via the machine learner in real-time, that a number of users of a subset of the other users satisfies a popularity criterion, wherein each of the subset of the other users has previously moved to or near one or more of the POIs in the closed environment. However, England, in the same field of endeavor, teaches that (“As an example, the navigation engine 240 uses navigation information from the visitor tracker 225 to determine POIs to which a population of users frequently navigated. Responsive to determining that a number of visits to one or more POIs nearby each other (e.g., within a threshold radius of distance) is greater than a threshold number (e.g., indicating high traffic or popular destinations in that area), the navigation engine 240 may generate a geo-fence around the POIs” as detailed in Col. 10, Ln. 45-53). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of England into the invention of Percuoco in order to create an online system that provides an ideal forum to increase awareness about content items to online system users (see Col. 1, Ln. 20-21 of England).
Regarding claim 13;
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Percuoco et al. (US Pat. No. 11,087,134 B2) as applied to claim 1 above, and further in view of Moore (US Pub. No. 2019/0228465 A1).
With respect to claim 13, Percuoco discloses the device of claim 1 as mentioned above, but does not expressly disclose wherein the processor forms part of an electromechanical conveyor or wheelchair of the user. However, Moore, in the same field of invention, teaches that (“FIG. 8 depicts details of a wheelchair for electronically scheduling wheelchair components, according to embodiments described herein. The computing device 130 includes a processor 830, etc.” as detailed in para. 0048). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Moore into the invention of Percuoco to provide an efficient and effective Systems and methods for electronically scheduling wheelchair components (see para. 4 of Moore).
Regarding claim 14;
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Percuoco et al. (US Pat. No. 11,087,134 B2) as applied to claim 1 above, and further in view of Creasy et al. (US Pat. No. 11,318,050 B2).
With respect to claim 14, Percuoco discloses the device of claim 1 as mentioned above, but does not expressly disclose wherein the actuation(s) is performed via a haptic unit of a wearable device. However, Creasy, in the same field of invention, teaches that (“Switching (710) to indoor mode may also include a user feedback such as a haptic vibration or audio announcement indicating that the explorer interface (110) is now in indoor mode” as detailed in Col. 14, Ln. 56-62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Creasy into the invention of Percuoco to improve a system for providing navigational information to the visually impaired (see Col. 2, Ln. 3-4 of Creasy).
Regarding claim 20;
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dayal (US Pat. No. 10,360,907 B2) as applied to claim 19 above, and further in view of Shukla (US Pat. No. 11,017,551 B2).
With respect to claim 20, Dayal discloses the method of claim 19 as mentioned above, but does not expressly disclose the multiple pieces of map information are stored with different scales in the map database and the external-map-mode search unit calculates a route by using most detailed
map information among the pieces of map information. However, Shukla, in the same field of
invention, teaches that (“On the other hand, the object property determiner 950 may also determine other features or properties associated with each detected object. Such features may include dimension of an object, color of the object, or composition of the object” as detailed in Col. 21, Ln. 15-19). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shukla into the invention of Dayal to provide a method and a system that capable of connecting to a network for identifying object of interest with respect to a scene in order to engage a user and improve the user experience (see Col. 1, Ln. 52-Col. 2, Ln. 49 of Shukla).

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Garcia (US Pub. No. 2008/0252527 A1 and US Pub. No. 2013/0038490 A1) teaches a Method and Apparatus for Acquiring Local Position and Overlaying Information.
Hwang et al. (US Pub. No. 2020/0128232 A1) teaches a Method and Apparatus for Generating and Displaying 360-Degree Video Based on Eye Tracking and Physiological Measurements.
Khosravy et al. (US Pub. No. 2016/0057581 A1) teaches a Predictive Services for Devices Supporting Dynamic Direction Information.
Lee (US Pub. No. 2017/0299394 A1) teaches a Vision-Assist Systems with Room Scanners to Detect and Notify Users of Out-of-Order Room States.
Li et al. (US Pat. No. 9,894,531 B2) teaches an Apparatus, Method, and Software Systems for Smartphone-based Fine-grained Indoor Localization.
Lydecker et al. (US Pat. No. 9,536,452 B2) teaches a System and Method to Assist Users Having Reduced Visual Capability Utilizing Lighting Device Provided Information.
Marusco et al. (US Pub. No. 2018/0347988 A1) teaches a Venues Map Application and System Providing Indoor Routing.
Namboodiri et al. (US Pat. No. 10,655,970 B2 and US Pub. No. 2019/0072395 A1) teaches a Beacon-Based Indoor Wayfinding System with Automated Beacon Placement.
Namdar et al. (US Pub. No. 2018/0185232 A1) teaches a Wearable Navigation System for Blind or Visually Impaired Persons with Wireless Assistance.
Roumeliotis (US Pat. No. 7,991,576 B2) teaches an Indoor Navigation System and Method.
Shelby et al. (US Pub. No. 2018/0349413 A1) teaches an Application and System Providing Indoor Searching of a Venue.
Troesch (US Pub. No. 2018/0296427 A1) teaches a Guiding People Using Acoustic Signals.
YOO et al. (US Pub. No. 2018/0321056 A1) teaches a Vibrating Haptic Device for the Blind.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD DAWODI whose telephone number is (571) 272-6248. The examiner can normally be reached Monday-Thursday 8:00 AM-5:00 PM (EST; UTC -05:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK D. KOPPIKAR can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

F. D.
Patent Examiner
Art Unit 3667



/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 3, 2022